Citation Nr: 0939835	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-25 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder dislocation (a right shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the Veteran.  In essence, the following sequence is required: 
There must be a decision by the RO; the Veteran must timely 
express disagreement with the decision; VA must respond by 
issuing a statement of the case that explains the basis for 
the decision to the Veteran; and finally the Veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.203.  See also 38 U.S.C.A. § 7104; 38 C.F.R.          
§§ 19.4, 20.101 (the Board has jurisdiction to resolve 
questions as to its own jurisdiction).  See also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is a well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, and that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated).

The RO originally denied the Veteran's claim for service 
connection for a right knee condition and a right shoulder 
condition in November 2003, May 2004, and July 2004.  A 
notice of disagreement was filed in December 2004 and the 
Veteran was granted service connection and a 10 percent 
rating for his right knee in March 2006, the denial of 
service connection for the right shoulder was continued.  The 
Veteran was issued a statement of the case for his right 
shoulder in March 2006, and in June 2006 he was issued a 
supplemental statement of the case which granted an extension 
of time for the Veteran to file a substantive appeal.  

The Veteran submitted a substantive appeal for the right 
shoulder claim in August 2006.  Thus, the claim for service 
connection for a right shoulder condition is before the 
Board.

It appears that the Veteran attempted to appeal his June 2006 
rating decision that continued the 10 percent rating for the 
right knee disability.  A notice of disagreement was 
submitted in August 2006 and a statement of the case was 
issued in June 2008.  A substantive appeal regarding the 
increased rating claim has not been filed.  Therefore, the 
claim seeking a higher rating for a right knee disability is 
not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a right shoulder 
disability.  The service treatment records show that the 
Veteran was treated for a right shoulder condition during 
service.  Treatment records indicate that the Veteran 
dislocated his shoulder in 1971 while wrestling.  Medical 
records show that the Veteran injured his right shoulder 
subsequent to service in the course of his civilian 
employment.  

VA has a duty to obtain a medical examination if the evidence 
establishes: (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As a VA examination has not been arranged to determine 
whether the Veteran's current right shoulder disability was 
caused by or incurred during active service or the result of 
his civilian injury; therefore, the Board finds that a remand 
for an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the Veteran's right shoulder 
disability.  The claims file must be 
provided to the examiner for review and 
his or her review must be indicated in the 
examination report.

The examiner should address the Veteran's 
shoulder injuries in service and his 
employment related injury in the mid-
1980s, and indicate whether it is at least 
as likely as not that the Veteran's right 
shoulder injury had its onset, was 
incurred in, or was aggravated by his 
active service from July 1970 to July 
1974.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

A complete rationale for the opinion 
provided should be set forth.  If the 
examiner is unable to state an opinion 
without a resort to speculation, he or she 
should so state with a supporting 
rationale.

2.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




